Citation Nr: 0433791	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  95-26 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
and related disorders.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for chronic urinary 
tract infections.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
June 1967 and active duty for training (ACDUTRA) from April 
14-28, 1975.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  The Board remanded 
this case in May 1997, January 1998 and March 2000.  

The issues of entitlement to service connection for a low 
back disorder, disorders related to diabetes mellitus, 
chronic urinary tract infections, sinusitis and asthma are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Diabetes mellitus was initially manifested during ACDUTRA in 
April 1975. 





CONCLUSION OF LAW

Diabetes mellitus was incurred in ACDUTRA.  38 U.S.C.A. 
§§ 101(24), 5103, 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 4.3 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records for the veteran's active service from 
1965 to 1967 are pertinently unremarkable.  A military 
examination for military reserve enlistment in September 1974 
is also pertinently unremarkable.

The medical records corresponding to the period of ACDUTRA in 
April 1975 show she was seen complaining of frequent 
urination and nocturia.  According to a clinical record entry 
dated April 23, fasting blood sugar was apparently 
erroneously reported and was actually 356 and there was no 
urine glucose.  It was noted her grandfather had diabetes and 
she was started on a 1200 calorie ADA diet.  

Although diabetes mellitus is noted in the service medical 
record, the entry may have been added to a reproduced record.  
Other military medical records dated in May 1976 note she 
remained on a 1200 calorie diet and other reports dated in 
1976 note a history of diabetes.  Diabetes is also reported 
in a September 2002 report from a private medical center.

In December 2002 a VA physician reviewed the record and 
agreed that the first entry for diabetes mellitus was in 
April 1975.  The physician noted clinical record entries 
dated in 1965 and 1974 made no mention of it.  The 
physician's hand-written entry was that diabetes developed in 
1975 and did not preexist active duty.

In February 2003 the RO asked for another medical opinion 
from a different physician.  An unsigned addendum dated in 
February 2003 noted the first definite diagnosis of diabetes 
was made in April 1975 and that it was as likely as not that 
diabetes preexisted ACDUTRA.  The opinion also found that it 
was as likely as not that diabetes lessened in severity 
during ACDUTRA because when diagnosed at that time it would 
have been treated. 


Criteria

Service connection may be granted for a disability if it is 
shown to have been incurred in or aggravated by active 
service, or while performing active duty for training.  
38 U.S.C.A. §§ 101(24), 1131 (West 2002).

Service connection may also be granted for a disorder if it 
is shown to be the result of an injury incurred or aggravated 
while performing inactive duty for training.  38 U.S.C.A. 
§ 101(24).

The term, active military service, includes active duty, a 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty or from an acute 
myocardial infarction, cardiac arrest or cerebrovascular 
accident that occurred during such training. See 38 U.S.C.A. 
§ 101(22), (23), (24) (West 2002); 38 C.F.R. § 3.6(a) (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).


If not shown during service, service connection may be 
granted for diabetes mellitus, if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has also reiterated that, alternatively, either or both of 
the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).


A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent. Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West Supp. 2002).


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for diabetes mellitus has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, she has 
the disability at issue, diabetes mellitus.  She also 
essentially satisfies the other two requirements for 
prevailing on a claim for service connection.  

In this regard, the Board notes that there is no service 
medical documentation of diabetes during her initial period 
of active service or during the first year after such service 
had been completed.  However, the claims file does contain 
two medical opinions with one concluding the disorder was 
initially diagnosed during ACDUTRA in April 1975 and did not 
exist prior to service and the other concluding that it is as 
likely as not that the disorder was initially manifested 
during such service.  

Reading the opinions together, the Board finds it reasonable 
to interpret them as supporting service connection.  For 
example, both opinions agreed that the first evidence of the 
disease was in 1975.  In essence, the clinical evidence of 
fasting blood sugar and the prescribed ADA diet was 
sufficient evidence to support the diagnosis.  Stating that 
it was as likely as not that diabetes existed before ACDUTRA 
does not establish that it was more likely manifested prior 
to ACDUTRA.  

The sworn testimony was consistent with the clinical 
evidence, notwithstanding that there is a discrepancy in the 
record as noted in Board remands in January 1998 and March 
2000.  However, putting aside the question of authenticity of 
some information in the ACDUTRA records, neither of the VA 
opinions found the information not in dispute, the clinical 
entries of blood elevated sugar and ADA diet, did not support 
the diagnosis of diabetes in late April 1975 well after the 
veteran entered the period of ACDUTRA.

The opinions, as reported above, noted it as likely than not 
that diabetes mellitus was present initially during the 
veteran's period of ACDUTRA in April 1975.  In addition the 
Board notes the inconsistency between the examiner's 
handwritten statement in October 2002 that clearly found 
diabetes was not present period to ACDUTRA and the typed 
addendum early in 2003.  According to the October 2002 report 
the examiner reviewed the claims file, which is comprised of 
multiple volumes.  

The Board finds the two opinions of the above discussed 
medical specialists to be highly probative and persuasive and 
taken together the worst case is that the evidence is in 
relative equipoise.  The Board is tasked with liberally 
applying all pertinent governing criteria which were never 
meant to limit the Board's adjudication to a rigid or literal 
application of the law.  The opinions of the medical 
examiners are couched in such terms to present a reasonable 
doubt that diabetes mellitus in all probability was initially 
manifested during ACDUTRA.  The Board is therefore unable to 
satisfactorily dissociate diabetes mellitus from military 
service.

In view of the foregoing discussion, the Board finds that 
with resolution of any doubt existing in this case the 
veteran's diabetes cannot satisfactorily be dissociated from 
her period of ACDUTRA service in April 1975, thereby 
permitting a grant of entitlement to service connection.  38 
U.S.C.A. §§ 101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.6, 3.159, 3.303, 4.3 (2004).

Although the claim has been styled to include a claim for 
conditions related to diabetes, the Board is unable to render 
a decision beyond the threshold determination of service 
connection for diabetes.  The veteran claims urinary tract 
infections are a result of or aggravated by diabetes and that 
issue is discussed further in the remand that follows this 
decision.  See for example Meeks v. West, 216 F.3d 1363, 1367 
(Fed. Cir. 2000).

ORDER

Entitlement to service connection for diabetes mellitus is 
granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in April 2003 and August 
2003.

The Board notes the extensive medical records contained in 
the claims file confirms asthma in a private medical report 
in 1997, sinusitis in a private medical report in 1999, and 
urinary tract infections and degenerative disease of the 
spine are well documented in the record.  Private reports in 
1981 refer to rheumatoid spondylitis and arthritis and 
subsequent reports refer to degenerative disc and joint 
disease of the spine.  The Board remands noted the value of 
the lay statements that recall her various problems after 
military service.  Private medical reports in 2002 also refer 
to allergic rhinitis.  VA records dated in 2001 mention 
diabetes and neuropathy of the upper and lower extremities 
and in 2003 chronic back pain. 

The veteran asserted in a notice of disagreement that her 
exposure to chemicals during military service led to asthma 
and sinusitis but she has been nonspecific as to the 
circumstances of such exposure.  At the Board hearing she was 
not definite regarding the cause of sinusitis and asthma 
although she indicated not having the problems before 
military service.  She attributes recurrent urinary tract 
infections to diabetes.  

In a military clinical record in 1972 she reported the onset 
of back pain in boot camp and there was current X-ray 
evidence of degenerative disc disease of the lumbar spine and 
chronic low back pain according to the report.  She has the 
current diagnoses of the claimed disabilities and she 
attributes the disabilities to circumstances of her military 
service.  Thus a comprehensive contemporaneous examination of 
the veteran and nexus opinion is necessary for an informed 
determination of the claim.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); 38 C.F.R. § 3.159(c)(4).

The record reflects that the veteran was offered another 
Board hearing since the presiding member at her September 
1997 was not available to participate in the final decision 
if her appeal.  

However the hearing clarification letter was returned to the 
Board in October 2004 with the information showing she left 
no forwarding address.  The Board attempted telephone contact 
in October 2004, but reported her phone was "disconnected 
from 10/1/04-10/7/04." 

In addition the record is not clear regarding any search for 
records of dependent medical treatment immediately after her 
active military service.  The Board remand in January 1998 
asked for such development but the subsequent contacts with 
the veteran and the service department appeared directed to 
administrative and other active medical records.  Her 
response to this specific request in February 1998 could not 
be located in the record, although she responded to a recent 
VCAA notice that she had no additional evidence to submit.  
In any event the RO should clarify the matter of dependent 
treatment records as this was a specific development request 
in the 1998 Board remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claims and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for asthma, sinusitis, a back 
disability, urinary tract infections and 
disorders she claims are related to 
diabetes.  She should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

The VBA AMC should also review the 
development actions regarding claimed 
dependent medical treatment as discussed 
at the Board hearing and the 1998 Board 
remand to insure compliance with the 
remand directive.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special orthopedic, respiratory disease, 
genitourinary and endocrine examinations 
of the veteran by available appropriate 
medical specialists including on a fee 
basis if necessary for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of sinusitis, 
asthma, and any chronic acquired back 
disorder(s) which may be present and 
whether they are related to service and 
symptomatology claimed as secondary to 
service-connected diabetes, including 
urinary tact infections.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the respective examinations.  Each 
examiner must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  

Any further indicated special studies 
must be conducted.  It is requested that 
the appropriate examiner address the 
following medical issues:


Is it at least as likely as not that any 
chronic acquired back and/or respiratory 
disorder(s), including sinusitis and 
asthma found on examination is/are 
related to service on any basis, or if 
preexisting service was/were aggravated 
thereby?

Is it at least as likely as not that the 
veteran has a chronic urinary tract 
infections or any other disorder claimed 
as secondary to the service-connected 
diabetes either causally related to or 
aggravated by diabetes if not causally 
related?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  The VBA AMC should attempt to contact 
the veteran with the assistance of her 
representative to determine if she 
desires another Board hearing.  All 
attempts to contact the veteran should be 
documented in the claims file.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for asthma, sinusitis, 
a back disorder chronic urinary tract 
infections and conditions related to 
diabetes.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of her claims for service connection and may 
result in their denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



